 BOSTON BUILDING TRADES COUNCIL (METHUEN CONSTRUCTION)Boston Building and Construction Trades Council;Laborers International Union of North America,No. 88; Laborers International Union of NorthAmerica, Local 223; Bridge, Structural and Or-namental Iron Workers, Local No. 7; Interna-tional Union of Operating Engineers, Local No.4; International Brotherhood of ElectricalWorkers, No. 103; and United Brotherhood ofCarpenters and Joiners of America, No. 56 andMethuen Construction Company, Inc. Case 1-CD-68028 March 1984DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISThis is a proceeding under Section 10(k) of theNational Labor Relations Act following a chargefiled by Methuen Construction Company, Inc. (theEmployer) alleging that each of the above-namedRespondents violated Section 8(b)(4)(D) of the Actby engaging in proscribed activity with an objectof forcing the Employer to assign certain work toits members rather than to employees of the Em-ployer or its subcontractor.The hearing was held before Hearing OfficerJohn T. Downs 6 and 26 October 1983. The Em-ployer and Respondents Iron Workers and Operat-ing Engineers appeared and were afforded full op-portunity to be heard, to examine and cross-exam-ine witnesses, and to adduce evidence bearing onthe isuses. Respondent Laborers Local 223 also ap-peared at the hearing but did not participate be-cause Local 223, by letter, disclaimed any interestin the disputed work. The remaining Respondentsalso disclaimed interest in the work, and thereforethey did not participate at the hearing. 'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. Upon theentire record, the Board makes the following find-ings.II. THE BUSINESS OF THE EMPLOYERThe Employer is a Massachusetts corporationwith its principal place of business in Methuen andis engaged in the construction industry as a generalcontractor. During the past year the EmployerI There is no issue in this cae as to the disclaimers because no partycontends that these disclaimers do not effectively renounce claims overthe work in question. Accordingly, this decision is limited to resolvingthe jurisdictional disputes only with regard to Respondents Iron Workersand Operating Engineers.269 NLRB No. 85purchased materials from outside the Common-wealth of Massachusetts having a value in excess of$50,000. Accordingly, we find that the Employer isengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act and that it will effectu-ate the purposes of the Act to assert jurisdictionherein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Re-spondent Iron Workers and Respondent OperatingEngineers are labor organizations within the mean-ing of Section 2(5) of the Act.Ill. THE DISPUTEA. Background and Facts of the DisputeIn November 1982 the Employer began the in-stallation of a sewer main pursuant to a contractwith the Boston Water and Sewer Commission.The Employer assigned the equipment operationwork to its own employees, and it assigned themajor portion of the concrete reinforcement workto its subcontractor Fiore Construction. The Em-ployer assigned a minor portion of this latter workto its own employees. At the time the instant dis-pute arose, the project's concrete reinforcementwork had not yet begun.On 20 January 19832 some 200 picketers came tothe project site, and some of the Employer's equip-ment was damaged. None of the picketers carriedsigns identifying any union. However, JosephQuilty, business agent for Respondent Iron Work-ers, admittedly was at the scene, and GeroldBurke, a police officer, testified that certain otherindividuals identified themselves to him as "iron-workers." On 23 January the Employer met withrepresentatives of the Sewer Commission and vari-ous unions including Respondents Operating Engi-neers and Iron Workers. The Employer's VicePresident Michael Chace testified that at that meet-ing Walter Ryan, a representative of the OperatingEngineers, asked if the Employer wanted to havetwo or three hundred people milling around thesite and suggested that the Employer "sign up" anduse members of the Operating Engineers. IronWorkers representative Quilty told Chace at thatmeeting that he was interested in having his mem-bership do the ironwork. The Employer's ProjectSuperintendent Joseph Silva testified that he spokewith Operating Engineers representative CarlBucci after this meeting. Silva said Bucci told himthat he wanted "a piece of the action" and that theEmployer could put its own operators to work ona All dates refer to 1978 unless otherwise noted.479 DECISIONS OF NATIONAL LABOR RELATIONS BOARDother jobs. A second meeting was held 25 January.Chace said that various other union representativesrequested that the Employer assign work to theirmembers.B. The Work in DisputeThe work in dispute with respect to RespondentOperating Engineers involves the operation ofheavy equipment and with respect to RespondentIron Workers involves the installation of steel rodsfor concrete reinforcement and miscellaneous struc-tural steel fabrication at the New Boston Main In-terceptor Sewer Project in South Boston, Massa-chusetts.C. The Contentions of the PartiesThe Employer contends that the equipment op-eration work should be awarded to its employeesand that the ironwork should be awarded to theemployees of its subcontractor Fiore Constructionand its own employees. The Employer asserts thatit prefers to utilize its own employees and those ofits subcontractor; that these employees are qualifiedto perform the work; that it has assigned the workto them; and that this assignment is efficient andeconomical because these employees have per-formed similar work for the Employer in the past.In their joint brief neither Respondent OperatingEngineers nor Respondent Iron Workers arguesthat it should be awarded the work. Rather, theyargue that there is no reasonable cause to believethat Section 8(b)(4)(D) has been violated. Respond-ents point out that Iron Workers business agentQuilty had only limited contacts with the Employ-er and that Quilty was primarily interested in ascer-taining the identity of the subcontractor whowould perform the concrete reinforcing work. Re-spondents argue that, because no concrete reinforc-ing work was then being performed at the jobsitein January no violation of Section 8(b)(4)(D) couldhave occurred. Respondents argue that OperatingEngineers representatives Ryan and Bucci request-ed only a contract and that a demand for a con-tract is not prohibited by Section 8(b)(4XD). Re-spondents contend that the Employer misconstruedthe request for a contract as a demand for thework. Respondents further contend that the Oper-ating Engineers representatives did not demandthat the Employer replace its employees withmembers of the Operating Engineers.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute.On the basis of the entire record, we concludethat there is reasonable cause to believe that a vio-lation of Section 8(b)(4)(D) has occurred and thatthere exists no agreed-upon method for the volun-tary adjustment of the dispute within the meaningof Section 10(k) of the Act.As noted above, Iron Workers business agentQuilty was present at the scene of the mass picket-ing. According to police officer Burke, other indi-viduals who were there identified themselves tohim as "ironworkers." In addition, Quilty testifiedthat his attendance at the 23 January meeting wasfor the purpose of asking for an opportunity to par-ticipate in the ironwork. In these circumstances, wefind there is reasonable cause to believe that Re-spondent Iron Workers has violated Section8(b)(4)(D). While the Employer's ironwork wasnot yet in progress as of January, this does not pre-clude the existence of a jurisdictional dispute be-cause the work shortly was to begin. LongshoremenILWU Local 8 (Port of Portland), 233 NLRB 459(1977). Moreover, even though the ironwork nowis complete, the dispute is not moot absent evi-dence that the dispute will not arise again if theEmployer later performs similar work in the IronWorkers jurisdiction. Boilermakers Local 744 (Wil-liams Crane Service), 232 NLRB 164 (1977).With respect to Respondent Operating Engi-neers, we note that there is conflicting evidence asto what occurred at the 23 January meeting. Thus,Chace testified that Ryan asked that the Employeruse members of the Operating Engineers and im-pliedly threatened a picket of "2 or 3 hundred"people. Ryan denied making these statements. In aproceeding under Section 10(k) the Board is notcharged with finding a violation but only withfinding whether there is reasonable cause to believethat Section 8(b)(4)(D) has been violated. In sodoing we need not conclusively resolve conflicts intestimony. Electrical Workers IBEW Local 103(Maki Electrical), 227 NLRB 1745 (1977). In addi-tion, Silva testified that Operating Engineers repre-sentative Bucci asked him for "a piece of theaction" and suggested that the Employer put itsemployees to work on other jobs. In these circum-stances, we find that there is reasonable cause tobelieve that Respondent Operating Engineers hasviolated Section 8(b)(4)(D).There is no evidence that the parties have anyagreed-upon method of resolving the dispute. Ac-cordingly, we find that this dispute is properlybefore the Board for determination.480 BOSTON BUILDING TRADES COUNCIL (METHUEN CONSTRUCTION)E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftertaking into account the evidence supporting theclaims of the parties and balancing all relevant fac-tors. NLRB v. Electrical Workers, IBEW Local 1212(Columbia Broadcasting), 364 U.S. 573 (1961).1. Relative skillsThe employees of the Employer and Fiore Con-struction possess the requisite skills to perform thework in dispute. There is no evidence as to theskills of employees represented by the OperatingEngineers or the Iron Workers.2. The Employer's assignment and preferenceThe Employer prefers to assign and has assignedthe disputed work to its employees and to employ-ees of Fiore Construction. These factors favor anassignment to the employees of the Employer andFiore Construction.3. Economy and efficiency of operationThe Employer has used its employees and itssubcontractor's employees to perform similar workin the past, and thus their continued performanceof the disputed work makes for a more efficient op-eration than would be the case if the work wereawarded to other employees. These factors favoran assignment to employees of the Employer andFiore Construction.Conclusion3On the record as a whole, and after full consid-eration of all relevant factors involved includingthe Employer's assignment and preference, econo-my and efficiency of operation, and employees' rel-3 No party claims that any certification or collective-bargaining agree-ments are relevant in making the determination of this dispute.ative skills, we conclude that employees of Meth-uen Construction and Fiore Construction are enti-tled to perform the disputed work. The determina-tion is limited to the controversy that gave rise tothis proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1. Employees of Methuen Construction Compa-ny, Inc. and Fiore Construction are entitled to in-stall steel rods for concrete reinforcement and mis-cellaneous structural steel fabrication at the NewBoston Main Intercepter Sewer Project in SouthBoston, Massachusetts.2. Employees of Methuen Construction Compa-ny, Inc. are entitled to operate heavy equipment atthe New Boston Main Interceptor Sewer Project inSouth Boston, Massachusetts.3. Bridge, Structural and Ornamental Iron Work-ers, Local No. 7 is not entitled by means pro-scribed by Section 8(b)(4)(D) of the Act to forceMethuen Construction Company, Inc. to assign thedisputed work to employees represented by thatlabor organization.4. International Union of Operating Engineers,Local No. 4 is not entitled by means proscribed bySection 8(b)(4)(D) of the Act to force MethuenConstruction Comany, Inc. to assign the disputedwork to employees represented by that labor orga-nization.5. Within 10 days from this date, Bridge, Struc-tural and Ornamental Iron Workers, Local No. 7and International Union of Operating Engineers,Local No. 4 shall each notify the Regional Direc-tor for Region I in writing whether it will refrainfrom forcing the Employer, by means proscribedby Section 8(b)4)(D), to assign the disputed workin a manner inconsistent with this determination.481